John I. Purtle, Justice, dissenting. How far must we go before we adopt the plain error rule beyond Coones v. State, 280 Ark. 321, 657 S.W.2d 553 (1983); Barnum v. State, 276 Ark. 477, 637 S.W.2d 534 (1982); Singleton v. State, 274 Ark. 126, 623 S.W.2d 180 (1981); Wilson & Dancy v. State, 261 Ark. 820, 552 S.W.2d 223 (1977); Sims v. State, 258 Ark. 940, 530 S.W.2d 182 (1975); and Bell v. State, 223 Ark. 304, 265 S.W.2d 709 (1954)? Precedentor notthere comesa time when this court should step in and correct prejudicial errors even though not technically raised at the trial level. In my opinion the jury was “conviction qualified” when the trial court allowed the state to question them about a convicted accomplice whose testimony was apt to change when he took the stand. As it turned out the accomplice did “not remember” his. prior testimony. His prior testimony was properly introduced during the trial. The state should have been limited to arguing the credibility of the witness after the matter arose during the course of the trial. This decision may well give the idea that it is permissible to set up a straw man and knock him down in the presence of the entire jury panel. Suppose the accomplice had testified the same at the present trial as he did at the first. The jury would still have had before it improper evidence that an accomplice had confessed for the appellant and that the accomplice had been convicted for a lesser role than appellant’s role in the crime. The majority opinion could lead to all sorts of matters being presented on voir dire. For example the panel could be asked if they would believe a witness who would testify that the accused did in fact commit the crime for which he was being tried. It takes neither precedent nor imagination to understand the prej udice which could result from unbridled voir dire by the prosecution. “Death qualified” juries are bad enough but this court now goes one step fürther and allows “conviction qualified” juries. There is no valid reason why the state should not have been required to wait until the accomplice testified before attacking his credibility. The discretion of the trial judge is not boundless. In the early stages of the trial it would not have been too costly or time consuming to grant a mistrial. I would reverse and remand for a new trial.